DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7, 8, 11, 13, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7, 8, 10-12, and 16 of copending Application No. 16/957,513 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Regarding Claims 1 and 22, the claimed sequence of plating layers and requirements are the same in 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3-5, 7, 8, 11, 13, 16, 17, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what is meant by the phrase “and has a phase structure different from that of an adjacent 
Regarding Claim 11, in “Condition 1”, it is unclear what is meant by the specified relational operator “≥≥”. Should it read “≥”?
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 22 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding Claim .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. EP 0 70 045. Fukui et al. teaches structural steel sheet having multilayered Zn/Mg alloy plating thereon. Due to differences in compositions in adjacent layers, it would be expected that the phase structures of respective layers must be different. See Fukui (page 3, lines 8-52; page 4, lines 49-58; page 5, lines 1 to 49; Figure 1; and Claims 1 and 5). Fukui teaches, for example, plating with 2.2 grams per square meter Zn and 0.5 grams per square meter Mg (ratio of Mg . 
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. EP 0 70 045 in view of KR 1020160054111. Fukui et al. is relied upon as set forth above in the section 103 rejection over Fukui. Fukui teaches coating for generic structural steel sheet, but does not specify claimed composition. KR 1020160054111 teaches structural steel coated with zinc layer for corrosion resistance, wherein the steel .
Claims 1, 3, 5, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak USPA 2010/0285333. Kwak teaches automotive steel sheet coated with Zn layer and with Zn-Mg alloy layer. Kwak teaches that Zn layer may range from 1.4 to 5 microns and Zn-Mg alloy layer may range from 0.1 to 1 microns .
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak USPA 2010/0285333 in view of KR 1020160054111. Kwak is relied upon as set forth above in the section 103 rejection over Kwak. Kwak teaches coating for generic automotive steel sheet, but does not specify claimed composition. KR 1020160054111 teaches automotive steel coated with zinc layer for corrosion resistance, wherein the steel composition overlaps that claimed. See KR 1020160054111 (Claims 1; pages 3, 4, and 8 of translation). It would have been obvious to one of ordinary skill in the art at the time of filing to use the suggested steel substrates of KR 1020160054111 by varying compositions of ingredients therein as the substrate in Kwak since both teachings relate to provide zinc based corrosion resistant coatings on automotive steel and since the steel of KR .
Allowable Subject Matter
Claims 7, 8, 17, and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 7, 8, 17, and 24 the reviewed prior art does not teach or suggest the subject matter of these claims. For example, Fukui EP EP 0 70 045 fails to teach, suggest, or provide basis for establishing inherency of these features. See Fukui (entire document). Likewise, Kwak USPA 2010/0285333 fails to 
Response to Amendment
In view of applicant’s amendments, the restriction requirement is withdrawn, and so Claims 3, 4, 7, 8, 11, and 13 are rejoined.	
In view of applicant’s amendments and arguments, applicant has not apparently specifically addressed the OTDP rejection over Serial No. 16/957,513 of the Office Action mailed on 10 November 2020. Rejection, as revised, is maintained as set forth above.
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 10 November 2020. Applicant’s amendments do not clarify the remaining indefiniteness issues as provided above, and so rejection is maintained as revised.
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (d) rejection of the Office 
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Fukui of the Office Action mailed on 10 November 2020. Applicant argues that certain examples do not teach or suggest claimed invention. However, applicant has not addressed examples reported in Table 9. Rejection is maintained based on examples of Table 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
5 May 2021